Citation Nr: 0844144	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-36 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the veteran's previously denied service connection 
claim for arthritis of the back, shoulders, hands, and knees.  

2.	Service connection for a heart disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from September 1967 to July 
1970.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2007 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.     

In this decision, the Board finds that sufficient evidence 
has been submitted to grant the veteran's claim to reopen his 
service connection claim for arthritis.  The underlying 
service connection claim is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied the veteran's service connection claims for 
arthritis in unappealed and final rating decisions dated in 
September 1995, February 1996, March 2002, and May 2005.    

2.	In September 2006, the veteran filed a claim to reopen his 
service connection claim for arthritis.            

3.	In the January 2007 rating decision currently on appeal, 
the RO denied the veteran's claim to reopen his service 
connection claim for arthritis.      

4.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for 
arthritis.  

5.	The veteran's heart disorder relates to service.        


CONCLUSIONS OF LAW

1.	Rating decisions dated in September 1995, February 1996, 
March 2002, and May 2005, which denied the veteran's claim 
for service connection for arthritis and his claims to reopen 
his service connection claim for arthritis, are final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2008).   

2.	New and material evidence has been submitted to reopen the 
veteran's claim of service connection for multi-joint 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).     

3.	The veteran's heart disorder was incurred in service.  
38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the veteran's claims.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  




II.  The Claim to Reopen the Service Connection Claim for 
Arthritis 

The veteran claims that he has a current arthritis disorder 
which relates to a motor vehicle accident (MVA) he 
experienced during active service.  The RO originally denied 
the veteran's service connection claim in a September 1995 
rating decision.  The veteran did not appeal that decision.  
Thus, the RO's decision became final.  See 38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.200 (2008).  The veteran also filed 
several subsequent claims to reopen his service connection 
claim for arthritis, which were also denied in unappealed and 
final rating decisions.  The most recent denial came in a May 
2005 rating decision.  Id.   

In September 2006, the veteran filed another claim to reopen 
his service connection claim, which the RO denied in the 
January 2007 rating decision on appeal.  For the reasons set 
forth below, the Board disagrees with that decision, and 
finds that a reopening is appropriate here based on the 
submission of new and material evidence.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying service 
connection claim therefore, the Board must first decide 
whether VA has obtained new and material evidence since the 
most-recent final rating decision - in May 2005 - that denied 
the veteran's service connection claim for arthritis.    

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc).  According to VA regulation, "new" 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New 
and material evidence cannot be cumulative or redundant.  Id.

Again, the RO denied the veteran's claim to reopen his 
service connection claim for an arthritis disorder in May 
2005.  To determine whether new and material evidence has 
been submitted since then, the Board must compare the 
evidence of record at the time of the May 2005 rating 
decision with the evidence of record received since that 
decision.  

	Evidence of Record Considered in the May 2005 Rating 
Decision 

The relevant evidence of record in May 2005 consisted of 
statements from the veteran; service medical records showing, 
as a result of an in-service MVA in August 1969, complaints 
of pain in the back and neck, tingling in the upper 
extremities, weakness in the hands, muscle spasms, and a 
diagnosis of cervical muscle strain; a June 1970 service 
medical record indicating trauma to the veteran's left hand; 
discharge reports of medical examination and history which do 
not note orthopedic disorders; VA treatment records noting 
the veteran's complaints of joint pain; and an April 2005 VA 
physician's opinion that a diagnosed heart disorder relates 
to the "serious deceleration injury" and traumatic impact 
of the veteran's in-service MVA.  

In sum, the evidence in May 2005 demonstrated that the 
veteran had his claimed arthritis disorders and had an in-
service accident.  But the RO denied the veteran's claim.  
See 38 C.F.R. § 3.303.  Again, that May 2005 decision became 
final.  It is therefore not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the May 2005 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final May 2005 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran; additional VA treatment records 
showing complaints of pain and limitation of motion; a March 
2007 private chiropractic report which notes diagnoses of 
degeneration and pain involving the cervical, thoracic, and 
lumbar spine, and in which the examiner opines that these 
disorders relate to the veteran's in-service MVA; an August 
2007 VA compensation examination report which notes 
degenerative changes in the veteran's lumbosacral spine, 
shoulders, hands, and knees, and in which the examiner opined 
that the veteran's disorders relate not to service, but to 
age; and a transcript of the veteran's August 2008 Board 
hearing.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the May 2005 
final rating decision.  Moreover, the Board finds certain of 
this new evidence to be material evidence - the March 2007 
private examination report relates the veteran's orthopedic 
disorders to service, while the April 2005 VA physician - who 
related a heart disorder to the MVA in service - reinforced 
the veteran's contention that his MVA caused chronic bodily 
disorders.  In short, this evidence addresses the central 
unestablished fact necessary to substantiate the veteran's 
claim - that the veteran incurred arthritis as a result of 
his in-service MVA.  The evidence is therefore not only new, 
but is material as well.  38 C.F.R. § 3.156(a).  See Hickson 
v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the veteran's claim to reopen the claim for 
service connection for arthritis is granted.   Having 
reopened the veteran's claim, the next question is whether 
the Board is permitted to conduct a de novo review at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1994) (in 
assessing claims to reopen, the Board must determine whether 
the veteran has been given adequate notice of the need to 
submit evidence or argument on that question, and an 
opportunity to address the question at a hearing, and, if 
not, whether the veteran is prejudiced thereby).  
In this matter, the Board finds a remand appropriate.  
Additional development is necessary into whether the 
veteran's service - to include his MVA - relates to his 
current arthritis disorders.  

III.  The Claim to Service Connection for a Heart Disorder

The veteran claims service connection for a heart disorder.  
In the January 2007 rating decision on appeal, the RO denied 
this claim.  For the reasons set forth below, the Board 
disagrees with that decision, and finds service connection 
appropriate here.  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as certain heart disorders, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

In this matter, the evidence demonstrates that the veteran 
has a current heart disorder.  VA treatment records dated 
from May 2000 note syncopal episodes, angina, scarring in the 
anterior and septal walls, and anterior mitral valve 
thickening.  And an April 2005 EKG report noted an abnormal 
mitral valve and anterior mitral leaflet thickening.  As 
such, the first element of Pond is established here.  See 
Pond, supra.  

This evidence of a current disorder does not support a 
finding of presumptive service connection - it does not 
demonstrate that the veteran manifested a heart disorder 
within the first year of his July 1970 discharge from 
service.  38 C.F.R. §§ 3.307, 3.309 (2008).  Nevertheless, 
the Board finds service connection warranted here because the 
second and third elements of Pond are established in the 
record.  

As to the second element of Pond, the record shows that the 
veteran incurred an injury during service - though service 
medical records do not note a heart injury, the record 
nevertheless demonstrates that the veteran experienced 
violent trauma during the "deceleration injury" of his 
August 1969 MVA.  As such the second element of Pond is 
established.  As to the third element of Pond, the Board 
notes that the only medical nexus evidence of record supports 
the veteran.  In the April 2005 report of record noted 
earlier in this decision, the VA physician appeared to 
conclude that the motor vehicle accident was an equally 
likely cause of the mitral valve damage.   

As such, service connection is warranted here for a heart 
disorder.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for arthritis is reopened.  

2.	Service connection for a mitral valve disorder is granted.  


REMAND

The veteran claims that he incurred arthritis during service.  
The evidence of record is currently divided on the issue of 
whether his arthritis relates to his service, particularly to 
his in-service MVA.  The Board therefore finds additional 
medical inquiry necessary into the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist to determine the etiology, 
nature, and severity of the veteran's 
arthritic disorders.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
veteran's complaints should be recorded 
in full.  

2.  The specialist should then comment on 
the likelihood (likely, as likely as not, 
not likely) that the veteran's arthritic 
disorders relate to service.  The 
examiner should consider the two opposing 
opinions of record (the March 2007 
private opinion and the August 2007 VA 
opinion) in his/her determination.  A 
detailed rationale should be provided 
with the opinion provided.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


